PER CURIAM.
Following his conviction for robbery with a firearm, the appellant was sentenced to life imprisonment as a prison releasee reoffender and as a habitual felony offender. We reject the appellant’s constitutional challenges to the Prison Re-leasee Reoffender Punishment Act, section 775.082(8), Florida Statutes (1997). See State v. Cotton, 25 Fla. L. Weekly S463, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000). But we agree with his further argument that, in light of our decision in Walls v. State, 765 So.2d 733 (Fla. 1st DCA 2000), it was improper to impose appellant’s life sentence under both the *955habitual felony offender statute and the prison releasee reoffender statute. Accordingly, we strike the habitual felony offender designation.
AFFIRMED in part and REVERSED in part.
ALLEN, LAWRENCE and BENTON, JJ„ CONCUR.